Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous made objections to the Drawings and Specification and 112, second paragraph rejections have been withdrawn in view of the amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamaguchi et al. US 2018/0131243.

1, 17, and 19 . An electronic apparatus/ non-transistory computer readable stoage medium storing a computer program (see Spec. Para. 5) that includes:
An antenna (ie. 202, FIG1)
At least one processor  (ie 206, FIG1)that operates to:
Transmit a first poling (read on by oing of S102, FIG2);

	Execute after the notification is provided the foreign object detection processing to detect a presence of a foreign object that not a power supply target through a second polling (second polling read on by post digital ping of STEP S124, FIG2) performed for a predetermined period (read on by the time of step S124); and
	Control power from the antenna to the power supply target electronic apparatus in a non-contact manner based on a result of the foreign object detection processing read on by the determination of N/Y of said FOD determination of STEP S126).

2. The electronic apparatus according to claim 1, wherein the at least one processor operates to determine that the foreign object is detected in the foreign object detection processing if a response to the second polling is detected (read on by STEP S126, FIG2).  

3. The electronic apparatus according to claim 1, wherein the at least one processor operates to transmit the first polling using a communication parameter different from that used for the second polling (analog vs. digital, see FIG2).  

4. The electronic apparatus according to claim 3, wherein the at least one processor operates to use the communication parameter includes at least one of a carrier output level, a modulation method, and a modulation index for the first polling (read on by said  analog vs. digital modulation methods).  


6. The electronic apparatus according to claim 5, wherein if the foreign object that is not the power supply target is detected in the foreign 25792/623/2198191.1-3-PATENT S/N: 16/160,036 25792.952 object detection processing, the at least one processor operates to inhibit the power supply output from the power supply unit (read on by said N determination of STEP S126, no power supplied).  

9. The electronic apparatus according to claim 1, wherein the at least one processor operates not to  start power supply before the foreign object detection processing is performed (see FIGURE 2 noting STEP S126).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. US 2018/0131243 in view of Park et al. US 2017/0141604.

Hamagichi fails to teach:

	Park teaches a display unit, wherein if the foreign object that is not the power supply target is detected in the foreign object detection processing, the at least one processor operates to cause the display unit to display that the foreign object is detected (see Specification, Para. 295). 
	It would have bene obvious to one of ordinary skill in the art to provide said notification and display as taught by Park into the system of Hamagichi with the motivation of providing desirable notification to user and promote safety where/when foreign objects could be dangerous. 

Hamagichi fails to teach:
12. The electronic apparatus according to claim 1, wherein the at least one processor operates to detect the presence of the foreign object by further detecting a change in a voltage standing wave ratio of for wireless power transfer; a change in a value of current passing through the antenna; or external heat generation.
	Park teaches operating to detect the presence of the foreign object by further detecting a change in a voltage standing wave ratio of for wireless power transfer; a change in a value of current passing through the antenna (see FIG23a); or external heat generation.
	It would have been obvious to incorporate said FOD means as taught by Park in place of or in addition to said detection means of Hamagichi with the motivation of providing a known equivalent detection means. 

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. US 2018/0131243 in view of Lee et al. US 2018/0351369.

Hamaguchi fails to teach:
8. The electronic apparatus according to claim 1, wherein the at least one processor operates to perform communication using NFC (Near Field Communication) via the antenna.  
	Lee teaches performing communication using NFC (Near Field Communication) via the power antenna (see Specification Para. 51-54 and Para. 91). 
	It would have been obvious to one of ordinary skill in the art to provide said NFC means as taught by Lee into the system of Hamaguchi to provide the desirable means and medium of communication between the TX and RX. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.